TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00308-CR


Kodjo Tossow aka Kodjo V. Amegnisso-Tossou, Appellant

v.


The State of Texas, Appellee






FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY

NO. 606847, HONORABLE MIKE DENTON, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's motion for extension of time to file brief is granted.  Appellant's counsel,
Mr. Ariel Payan, is ordered to tender a brief in this cause no later than December 5, 2002.  No further
extension of time will be granted.
It is ordered October 25, 2002. 

Before Justices Kidd, B. A. Smith and Yeakel
Do Not Publish